DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the application filed on 19 February 2021.
Claims 1- 20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed  invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of  invention, i.e., process, machine, manufacture, or composition of matter. 
In the instant case, claims 1-4, and 13-20 are directed to a system (i.e. machine), claim 5-12 are directed to a method (i.e. a process). Thus, these claims fall within one of the four statutory categories. Nonetheless, the claims fall within the judicial exception of an abstract idea.

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites in part, determining that a scheduled flight on an aerial vehicle has been completed, the scheduled flight associated with an aerial vehicle owner of the aerial vehicle owners, an aerial vehicle operator of the aerial vehicle operators, an aerial vehicle flight broker of the aerial vehicle flight brokers, and an aerial vehicle traveler of the aerial vehicle travelers; requesting rating user input from the aerial vehicle owner, the aerial vehicle operator, the aerial vehicle flight broker, and the aerial vehicle traveler; receiving user input data corresponding to the rating user input; generating flight data indicating one or more characteristics associated with the scheduled flight as completed; generating rating data, the rating data generated based at least in part on the user input data and the flight data, the rating data including: a first rating of the aerial vehicle; a second rating of the aerial vehicle operator; a third rating of the aerial vehicle flight broker; and a fourth rating of the aerial vehicle traveler
Claim 5 recites in part, determining that a scheduled flight on an aerial vehicle has been completed, the scheduled flight associated with an aerial vehicle owner, an aerial vehicle operator, an aerial vehicle flight broker, and an aerial vehicle traveler; requesting rating user input from the aerial vehicle operator, the aerial vehicle flight broker, and the aerial vehicle traveler; receiving user input data corresponding to the rating user input; generating flight data indicating one or more characteristics associated with the scheduled flight as completed; and generating rating data, the rating data generated based at least in part on the user input data and the flight data, the rating data including: a first rating of the aerial vehicle operator; a second rating of the aerial vehicle flight broker; and a third rating of the aerial vehicle traveler.
Claim 13 recites in part, determining that a scheduled flight on an aerial vehicle has been completed, the scheduled flight associated with an aerial vehicle owner, an aerial vehicle operator, an aerial vehicle flight broker, and an aerial vehicle traveler; requesting rating user input from the aerial vehicle operator, the aerial vehicle flight broker, and the aerial vehicle traveler; receiving user input data corresponding to the rating user input; generating flight data indicating one or more characteristics associated with the scheduled flight as completed; and generating rating data, the rating data generated based at least in part on the user input data and the flight data, the rating data including: a first rating of the aerial vehicle operator; a second rating of the aerial vehicle flight broker; and a third rating of the aerial vehicle traveler.
Under the broadest reasonable interpretation, the claimed limitations as drafted are directed to a method of managing user interactions and personal behavior because the claim limitations are directed to enabling aerial vehicle operator, aerial vehicle flight broker, and aerial vehicle traveler to provide ratings after a scheduled flight on an aerial vehicle has been completed. The mere nominal recitation of a non-transitory computer-readable media storing computer-executable instructions, one or more processors, devices, user interfaces, and a database to perform the claimed steps does not ta take the claims out of the methods of organizing human activity grouping. Therefore, the claims recite an abstract idea.
Dependent claims 2-4, 6-8 and 14-16 recite in part, receiving request data for use of the aerial vehicle; querying for the rating data utilizing an identifier of the aerial vehicle; receiving the rating data; generating an aggregated rating for entities associated with the aerial vehicle, the aggregated rating based at least in part on the first rating, the second rating, and the third rating; and causing display the aggregated rating in response to the request data.  Receiving user preference data indicating importance of one or more characteristics associated with use of the aerial vehicle by a traveler requesting use of the aerial vehicle, the one or more characteristics including aerial vehicle cleanliness, departure punctuality, ease of flight booking, departure location, flight amenities, and aerial vehicle type; receiving the rating data; generating weighted rating data based at least in part on the user preference data, the weighting rating data increasing or decreasing at least one of the first rating, the second rating, or the third rating based at least in part on the importance of the one or more characteristics as indicated by the user preference data; and causing display of ratings based at least in part on the weighted rating data instead of the rating data.  Receiving request data for use of the aerial vehicle by a requesting traveler; determining an identifier of the requesting traveler based at least in part on the request data; querying for a traveler rating associated with the identifier of the requesting traveler; receiving, data representing the traveler rating; sending, to at least one of the aerial vehicle operator or the aerial vehicle owner, the data representing the traveler rating along with a request for confirming acceptance of the use of the aerial vehicle by the requesting traveler; and receiving, response data indicating acceptance of the use of the aerial vehicle by the requesting traveler having the traveler rating.
Under the broadest reasonable interpretation, the limitations of claims 2-4, 6-8 and 14-16 are directed to a method of managing user interactions and personal behavior because the claim limitations are directed to providing ratings to a user based on the user request; providing weighted ratings based on a user’s preferences and sending a traveler rating and acceptance of the user of the aerial vehicle to the aerial vehicle operator or the aerial vehicle owner. The mere nominal recitation of a database of the aviation-based user platform, user interface, a device to perform the claimed steps, does not take the claims out of the methods of organizing human activity grouping. Therefore, the claims recite an abstract idea.
Dependent claims 9-12 and 14-20 recite in part, wherein the user input data includes text data representing comments, and the method further comprises: determining, utilizing natural language understanding processing, a subject associated with the comments; determining, based at least in part on prior user input data including prior comments, that the subject is associated with the comments and the prior comments at least a threshold number of times; generating data representing a rating question based at least in part on the subject and determining that the subject is associated with the comments and the prior comments the at least the threshold number of times; and wherein requesting the rating user input comprises requesting a response to the rating question. Receiving user preference data indicating importance of one or more characteristics associated with use of the aerial vehicle by a traveler requesting use of the aerial vehicle; determining flights with ratings associated with the one or more characteristics that satisfy a threshold rating; and causing display of the flights to be prioritized over other flights.  Determining a recommended price to associate with use of the aerial vehicle based at least in part on the first rating and the second rating, the recommended price determined utilizing a model configured to determine recommended prices by analyzing ratings associated with a given aerial vehicle as compared to reference ratings associated with aerial vehicles of a same aerial vehicle type as the given aerial vehicle; and causing display of the recommended price on a device associated with at least one of the aerial vehicle operator or the aerial vehicle owner.  Determining that the first rating and the second rating satisfy a threshold rating.
The limitations as drafted recites a process that under their broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper. The claims encompass a user by pen and paper or mentally, analyzing comments to determine a subject from the comments, generating data representing a rating question based at least in part on the subject, gathering user preference data, determining flights with ratings associated with the one or more characteristics that satisfy a threshold rating, determining a recommended price to associate with use of the aerial vehicle based at least in part on the first rating and the second rating, the recommended price determined utilizing a model configured to determine recommended prices by analyzing ratings associated with a given aerial vehicle as compared to reference ratings associated with aerial vehicles of a same aerial vehicle type as the given aerial vehicle and determining that the first rating and the second rating satisfy a threshold rating. The mere nominal recitation of a non-transitory computer-readable media storing computer-executable instructions, one or more processors, devices, user interfaces, and a database to perform the claimed steps does not take the claims out of the mental processes grouping. 
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.  
The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the determining step could be performed more efficiently via a system does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”). Therefore, the claims recite an abstract idea.

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1-20 recite additional elements including: a non-transitory computer-readable media storing computer-executable instructions, one or more processors, devices, user interfaces, and a database. In light of the Specification, there is no indication that the claimed steps performed by the processors require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In this case, the claims merely involve automated steps executed by “a system” at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the  invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements merely pertain to using the system as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving, storing, determining and presenting data) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
The claims recite additional elements including, “storing the rating data in a database of the aviation-based user platform” and “enabling auto-booking functionality for flights associated with the aerial vehicle operator and the aerial vehicle flight broker”. The storing steps are recited at a high level of generality (i.e. a general means of storing data for use in the determining and displaying), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The “enabling auto-booking” step is recited at a high level of generality and amounts to insignificant application. See MPEP §2106.05(g).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As a whole, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computing components are being used as tools to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”). 
For the storing, and enabling auto-booking steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. See MPEP 2106.05(d).  The legal precedent in Versata  Dev. Group, Inc. v. SAP Am., Inc. and OIP Techs court decisions cited in MPEP §2106.05(d)(II) indicated that storing and retrieving information and  in memory and  determining an estimated outcome and setting a price are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).  
Considered as an ordered combination, the system components of the claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-access/display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract); Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. 
Thus, after considering all claim elements, both individually, in combination and in ordered combination, it has been demonstrated that claims 1-20 as a whole are not sufficient to transform the abstract idea into a patent-eligible  invention since the claim limitations fail to integrate the judicial exception into a practical application nor amount to significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory and ineligible subject matter under 35 U.S.C. §101.


Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed  invention may not be obtained, notwithstanding that the claimed  invention is not identically disclosed as set forth in section 102, if the differences between the claimed  invention and the prior art are such that the claimed  invention as a whole would have been obvious before the effective filing date of the claimed  invention to a person having ordinary skill in the art to which the claimed  invention pertains. Patentability shall not be negated by the manner in which the  invention was made.

Claim(s) 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salway (US 2013/0151291 A1) in view of Azzarello et al (US 2006/0020496 A1).
Claims 1, 5 and 13: Salway discloses a method and a system, comprising: one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (see [0059]: FIG. 1 illustrates an exemplary system for building an on-demand aviation trip, according to an embodiment of the present disclosure. The system 100 comprises a server 110, a plurality of user terminals 120 and a database cluster 130. The server 110 implements a trip building application 112 configured to carry out various functions described above, such as generating trip requirement data and the service provider data. [0105]:  an example computer system 500 in which embodiments, or portions thereof, may be implemented as computer-readable code. For example, trip building application 112 in FIG. 1, can be implemented in computer system 500 using hardware, software, firmware, tangible computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination of such may embody any of the modules and components in FIGS. 1-4): 
generating an aviation-based user platform configured to receive input from devices associated with aerial vehicle owners, devices associated with aerial vehicle operators, devices associated with aerial vehicle flight brokers, and devices associated with aerial vehicle travelers (see [0055]: a method and a system for building on-demand business aviation trip are described herein. The on-demand business aviation trip building system (referred herein after as the "trip building system") of present disclosure can be used by passengers, any employees working in flight departments, flight crews, service providers and aviation authorities (e.g., ATC, Civil Aviation Authority). Each of the aforementioned individuals and entities can interact with the system via a user terminal. However, each may be provided with different user interface and functionality); 
determining that a scheduled flight on an aerial vehicle has been completed, the scheduled flight associated with an aerial vehicle owner of the aerial vehicle owners, an aerial vehicle operator of the aerial vehicle operators, an aerial vehicle flight broker of the aerial vehicle flight brokers, and an aerial vehicle traveler of the aerial vehicle travelers (see [0090]: In an embodiment, the passengers, flight crews, and the schedulers are prompted to provide feedback data, such as review and service rate for the service provider after the service is rendered or at the end of the entire trip, which are stored in the shared knowledge database 138); 
causing user interfaces to be displayed requesting rating user input from the aerial vehicle owner, the aerial vehicle operator, the aerial vehicle flight broker, and the aerial vehicle traveler (see [0034] In yet another embodiment, the trip building application obtains feedback data, such as user review and service rating, from the passengers, the scheduler, and the flight crews of the trip regarding various aspects of the service providers and stored in the shared knowledge database, thereby allowing the feedback data to be used by another scheduler as reference in selecting a service provider for a service requirement of a trip. [0090]: In an embodiment, the passengers, flight crews, and the schedulers are prompted to provide feedback data, such as review and service rate for the service provider after the service is rendered or at the end of the entire trip, which are stored in the shared knowledge database 138);
receiving user input data corresponding to the rating user input (see [0034], [0090]: In an embodiment, the passengers, flight crews, and the schedulers are prompted to provide feedback data, such as review and service rate for the service provider after the service is rendered or at the end of the entire trip, which are stored in the shared knowledge database 138); 
generating flight data indicating one or more characteristics associated with the scheduled flight as completed (see [0034], [0090]: In an embodiment, the passengers, flight crews, and the schedulers are prompted to provide feedback data, such as review and service rate for the service provider after the service is rendered or at the end of the entire trip, which are stored in the shared knowledge database 138); 
generating rating data, the rating data generated based at least in part on the user input data and the flight data, the rating data including: a first rating of the aerial vehicle; a second rating of the aerial vehicle operator; a third rating of the aerial vehicle flight broker; and storing the rating data in a database of the aviation-based user platform (see [0090]: In an embodiment, the passengers, flight crews, and the schedulers are prompted to provide feedback data, such as review and service rate for the service provider after the service is rendered or at the end of the entire trip, which are stored in the shared knowledge database 138).  
Salway does not expressly disclose a fourth rating of the aerial vehicle traveler but Azzarello in the same field of endeavor teaches, a fourth rating of the aerial vehicle traveler (see [0053]: If the passenger is dissatisfied with the delivery of charter service, the system collects the complaint and initiates action on behalf of the passenger to resolve the issue with the operator. A database will track this information, allowing the system to rate operators and determine if an operator should remain as a recommended operator. The same is true for passengers. Operators can post complaints, allowing the system to resolve the complaint and collect information. If a passenger has a history of poor behavior, for example, the system may flag them as less desirable and inform the operator of this before requesting a commitment.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the feedback data of Salway, a fourth rating of the aerial vehicle traveler as taught by Azzarello because it would inform an operator about a passenger with a history of poor behavior before requesting a commitment (Azzarello, [0053]).
Claims 2, 6 and 14: The combination of Salway and Azzarello discloses the claimed invention as applied to claims 1, 5 and 13 respectively. Salway further teaches, receiving request data for use of the aerial vehicle; querying the database of the aviation-based user platform for the rating data utilizing an identifier of the aerial vehicle; receiving the rating data from the database; generating an aggregated rating for entities associated with the aerial vehicle, the aggregated rating based at least in part on the first rating, the second rating, and the third rating; and causing a user interface to display the aggregated rating in response to the request data (see [0034] In yet another embodiment, the trip building application obtains feedback data, such as user review and service rating, from the passengers, the scheduler, and the flight crews of the trip regarding various aspects of the service providers and stored in the shared knowledge database, thereby allowing the feedback data to be used by another scheduler as reference in selecting a service provider for a service requirement of a trip).  
Claims 3, 7 and 15: The combination of Salway and Azzarello discloses the claimed invention as applied to claims 1, 5 and 13 respectively. Salway further teaches, receiving user preference data indicating importance of one or more characteristics associated with use of the aerial vehicle by a traveler requesting use of the aerial vehicle, the one or more characteristics including aerial vehicle cleanliness, departure punctuality, ease of flight booking, departure location, flight amenities, and aerial vehicle type; receiving the rating data from the database; generating weighted rating data based at least in part on the user preference data, the weighting rating data increasing or decreasing at least one of the first rating, the second rating, or the third rating based at least in part on the importance of the one or more characteristics as indicated by the user preference data; and causing display of ratings based at least in part on the weighted rating data instead of the rating data (see [0122] Once a Passenger Flight Request is received, it is passed to the Compute Unique Customer Score process 1200, as illustrated in FIGS. 1A and 12. The computation of the unique customer score starts 1201 with the flight information or data being converted into longitude and latitude data requested total travel time 1202. The travel time is then analyzed and computed 1203 with any variables such as stop-overs 1204, required departure times, required arrival times and special requests 1205. The route of flight is analyzed for other departure and arrival locations that may meet the requirements of the passenger 1206, based partly on information in the airport database 1207).  
Claims 4, 8 and 16: The combination of Salway and Azzarello discloses the claimed invention as applied to claims 1, 5 and 13 respectively. Azzarello further teaches, receiving request data for use of the aerial vehicle by a requesting traveler; determining an identifier of the requesting traveler based at least in part on the request data; querying the database of the aviation-based user platform for a traveler rating associated with the identifier of the requesting traveler; receiving, from the database, data representing the traveler rating; sending, to a device associated with at least one of the aerial vehicle operator or the aerial vehicle owner, the data representing the traveler rating along with a request for confirming acceptance of the use of the aerial vehicle by the requesting traveler; and receiving, from the device, response data indicating acceptance of the use of the aerial vehicle by the requesting traveler having the traveler rating (see [0053]: The same is true for passengers. Operators can post complaints, allowing the system to resolve the complaint and collect information. If a passenger has a history of poor behavior, for example, the system may flag them as less desirable and inform the operator of this before requesting a commitment.).
Claims 10 and 18: The combination of Salway and Azzarello discloses the claimed invention as applied to claims 5 and 13 respectively. Azzarello further teaches, receiving user preference data indicating importance of one or more characteristics associated with use of the aerial vehicle by a traveler requesting use of the aerial vehicle; determining flights with ratings associated with the one or more characteristics that satisfy a threshold rating; and causing display of the flights to be prioritized over other flights (see [0123] The search function then performs a search for a flight(s) that meet the passenger's request 1300, as detailed in FIGS. 1A and 13. The process starts 1301 with a search for an exact match to an existing flight 1302, based on information in the flight segment database 1308. If found 1303, the operator and passenger constraints are verified for compliance 1304 against the Passenger Flight Request Database 1305, Passenger Constraints Database 1306, and Operator Constraints Database 1307. If the flight(s) is in compliance with all constraints 1313, the list is prioritized based on the original request 1314).
Claims 11 and 19: The combination of Salway and Azzarello discloses the claimed invention as applied to claims 5 and 13 respectively. Azzarello further teaches, determining a recommended price to associate with use of the aerial vehicle based at least in part on the first rating and the second rating, the recommended price determined utilizing a model configured to determine recommended prices by analyzing ratings associated with a given aerial vehicle as compared to reference ratings associated with aerial vehicles of a same aerial vehicle type as the given aerial vehicle; and causing display of the recommended price on a device associated with at least one of the aerial vehicle operator or the aerial vehicle owner (see [0126] FIGS. 1A and 15 illustrate the price method as a key component of the present invention in the computation of fares. The Compute Unique Passenger Price Process 1500 accumulates all data about the flight in order to compute a price that is both profitable for the charter operator and competitive with alternative travel options for the passenger. The process starts 1501 with information about the flight segment being computed for time, travel speed, required stop-overs, origination of the aircraft, final destination of the aircraft after the flight segment destination and special requirements 1502. The base price for the flight segment is computed 1503 using data from the Historical Flight Database 1504 and Aircraft Type Database 1505. The passenger rules database 1508 provides information for several price modification calculations to be performed that decrease the price 1507, increase the price 1509).  
Claims 12 and 20: The combination of Salway and Azzarello discloses the claimed invention as applied to claims 5 and 13 respectively. Salway further discloses determining that the first rating and the second rating satisfy a threshold rating; and based at least in part on the first rating and the second rating satisfying the threshold rating, enabling auto-booking functionality for flights associated with the aerial vehicle operator and the aerial vehicle flight broker (see [0057]: The system further automates the entire trip building process by automatically submitting necessary service request and clearance request to the selected service providers and corresponding aviation authorities, respectively. [0070]: The flight department database 134 may further store additional flight department specific information of many companies, including their payment methods, preferred service providers, preferred services, preferred airports, maximum price for certain service requirement, minimum quality requirement, and any various other criteria preset by the flight departments. Information concerning the past trips of flight departments can also be stored in the flight department data 134, and used when generating various reports for the flight department, which may be offered in the "Reports" page. The system may be configured to automatically recognize trip building patterns of each flight department to improve accuracy of automated tasks handling features discusses in the present disclosure.

Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salway/Azzarello as applied to claims 5 and 13 above, and further in view of Chen et al (US 2011/0251973 A1).
Claims 9 and 17: The combination of Salway and Azzarello discloses the claimed invention as applied to claims 5 and 13 respectively. Salway and Azzarello do not expressly disclose the following limitations but Chen which discloses a system and method of analyzing airline reviews, teaches, wherein the user input data includes text data representing comments, and the method further comprises: determining, utilizing natural language understanding processing, a subject associated with the comments; determining, based at least in part on prior user input data including prior comments, that the subject is associated with the comments and the prior comments at least a threshold number of times; generating data representing a rating question based at least in part on the subject and determining that the subject is associated with the comments and the prior comments the at least the threshold number of times; and wherein requesting the rating user input comprises requesting a response to the rating question (see [0030] It is noted that the example in FIG. 1 shows reviews and data concerning a particular product. However, the same technique shown in FIG. 1 and described above could be used with any type of product, or with a service. For example, a travel web site might offer reviews of airlines and car rental services. In the case of an airline, extractor 108 might examine a narrative review to find people's sentiments about the airline's on-time performance, the friendliness of the flight crew, the quality of the in-flight meals, etc. In that example, provider data 104 might contain information about ticket prices, the size of seats in the different cabin classes, terms of the frequent flyer program, etc., and extractor 130 might extract data concerning these features of the airline. In general, the reviews and provider data may relate to any type of product and/or service).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the feedback analysis of Salway and Azzarello with the system and method of determining, utilizing natural language understanding processing, a subject associated with the comments; determining, based at least in part on prior user input data including prior comments, that the subject is associated with the comments and the prior comments at least a threshold number of times; generating data representing a rating question based at least in part on the subject and determining that the subject is associated with the comments and the prior comments the at least the threshold number of times; and wherein requesting the rating user input comprises requesting a response to the rating question as taught by Chen in order to generate a statement about the specific product (Chen, [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tran (US 2021/0089055 A1): [0286] Vehicle 10s and customers/brokers who have entered into a transaction can rate each other at the end of the transaction. A Feedback score is then attached to each member profile. The Feedback score is one of the most important pieces of a Feedback Profile. The Feedback score is the number in parentheses next to a member's username, and is also located at the top of the Feedback Profile. Next to the Feedback score, the user or member may also see an icon such as a vehicle with colors. The number of positive, negative, and neutral Feedback ratings a member has received over time are part of the Feedback score. For each transaction, vehicle 10s and shippers/brokers can choose to rate each other by leaving Feedback. Shippers/Brokers can leave a positive, negative, or a neutral rating, plus a short comment.
Moser et al (WO 2016200613 A1): The customer/user application platform may be used, for example, by a direct charter client or broker, to request quotes, obtain flight information, and execute contracts. Examples of flight information that may be entered or accessed in this regard include the desired flight departure and destination locations, the desired flight date and time, number of passengers, required amenities, desired/available aircraft, price quote, and contract and payment information. The platform may be web-based and can allow customers and users to enter information regarding a desired flight, request a quote, receive an automatically generated quote, digitally execute a contract, and provide payment. In addition, the customer/user application may learn and store information for brokers or individual clients concerning preferences, flight history, and the like to facilitate efficient repeat usage.
Shannon et al (WO 2019089677 A1): The vertiport management platform may enable vertiport owners/operators to create flights from their vertiports on an on-demand basis and may provide precision predictions of arrival and departure times augmented by historical data. The vertiport management platform may assign aircraft and/or vertiports based at least in part on reputation related rankings, such as customer reviews. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629